Citation Nr: 1502388	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating greater than 40 percent for chronic fatigue syndrome.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to May 1991, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted, in pertinent part, the Veteran's claim of service connection for chronic fatigue syndrome, assigning a 40 percent rating effective August 2, 2011.  The RO also denied, in pertinent part, the Veteran's claims of service connection for irritable bowel syndrome and for migraine headaches, each to include as due to an undiagnosed illness.  The Veteran disagreed with this decision in April 2012.  He perfected a timely appeal in August 2012.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to service-connected chronic fatigue syndrome because this is the underlying disability (for a higher initial rating) at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just service-connected chronic fatigue syndrome, he is invited to file such a claim at his local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred migraine headaches and irritable bowel syndrome during active service.  He alternatively contends that his migraine headaches and irritable bowel syndrome are due to an undiagnosed illness incurred while on active service in the southwest Asia theater of operations in the Persian Gulf War.  He also contends that his service-connected chronic fatigue syndrome is more disabling than currently evaluated.  As noted in the Introduction, a claim for a TDIU due exclusively to service-connected chronic fatigue syndrome has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for migraine headaches and for irritable bowel syndrome, each to include as due to an undiagnosed illness, the Board notes that the most recent VA examinations which addressed these disabilities occurred in 2012.  The medical evidence of record includes a negative nexus opinion concerning the contended etiological relationship between the Veteran's migraine headaches and his service-connected fibromyalgia (February 2012 VA headaches Disability Benefits Questionnaire (DBQ)) and a medical opinion relating his irritable bowel syndrome to his non-service-connected ulcerative colitis (July 2012 VA intestinal conditions DBQ).  Unfortunately, a review of the VA examinations of record indicates that, although the 2012 VA examiners diagnosed the Veteran as having both migraine headaches and irritable bowel syndrome and opined that migraine headaches were not due to an undiagnosed illness experienced during the Persian Gulf War, there is no medical opinion evidence addressing the contended causal relationship between either migraine headaches, irritable bowel syndrome, and active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2014).  

It also is unclear whether there is a medical opinion addressing the contended etiological relationship between the Veteran's irritable bowel syndrome and an undiagnosed illness initially experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014).  The record evidence shows that, in a September 2011 addendum to an August 2011 VA general medical examination, the VA examiner stated, " This Veteran does have a history that includes inflammatory bowel disease that he is on medication and treatment for [sic]."  This examiner did not diagnose the Veteran as having irritable bowel syndrome and did not opine as to whether this disability was related to active service, to include as due to an undiagnosed illness.  In the currently appealed rating decision issued in October 2011, the RO denied the Veteran's service connection claim for irritable bowel syndrome, to include as due to an undiagnosed illness, on the basis of the August 2011 VA examiner's findings.  A close reading of this examination report discloses no findings relevant to the Veteran's irritable bowel syndrome, however, other than the history of inflammatory bowel disease (discussed above).  The Board is unable to locate a medical opinion currently of record which supports the RO's finding in the currently appealed rating decision concerning the contended etiological relationship between the Veteran's irritable bowel syndrome and active service, to include as due to an undiagnosed illness.

In any event, the Board notes that it is required to consider all theories of entitlement in a service connection claim, including direct and secondary service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Given the foregoing, and given the length of time which has elapsed since the Veteran's most recent VA examinations, the Board finds that, on remand, he should be scheduled for appropriate VA examinations to determine the nature and etiology of his migraine headaches and irritable bowel syndrome, each to include as due to an undiagnosed illness.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's higher initial rating claim for chronic fatigue syndrome, the record evidence shows that the most recent VA examination which addressed this disability occurred in July 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for chronic fatigue syndrome in July 2012, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected chronic fatigue syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the TDIU claim, the Veteran essentially contends that his service-connected chronic fatigue syndrome has interfered with his job at Nebraska Public Power District (NPPD).  He has submitted multiple documents which he obtained from NPPD showing that he has taken an extraordinary amount of medical leave from his job at NPPD in recent years.  The record evidence also shows that, on VA chronic fatigue syndrome DBQ in July 2012, the VA examiner stated, "Veteran reports there are days he can't go to work.  He reports 235 hours missed from work and 95% were from chronic fatigue."

A review of the record evidence also shows that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Service connection is in effect for PTSD, evaluated as 50 percent disabling effective September 30, 2011, fibromyalgia, evaluated as 40 percent disabling effective August 2, 2011, chronic fatigue syndrome, evaluated as 40 percent disabling effective August 2, 2011, and for a right upper inner thigh scar, evaluated as zero percent disabling effective February 2, 2011.  The Veteran's combined disability evaluation for compensation is 80 percent effective September 30, 2011.  See 38 C.F.R. § 4.25 (2014).  Because the Board is precluded from adjudicating a TDIU claim in the first instance, on remand, the AOJ should address the matter of a TDIU rating as a component of the claim for a higher initial rating for service-connected chronic fatigue syndrome, in the first instance to avoid any prejudice to the Veteran.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for a higher initial rating for service-connected chronic fatigue syndrome, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for chronic fatigue syndrome, migraine headaches, and/or irritable bowel syndrome since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an undiagnosed illness initially experienced by the Veteran while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or aggravated (permanently worsened) his migraine headaches, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred migraine headaches during active service or, alternatively, an undiagnosed illness initially experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or aggravated (permanently worsened) his migraine headaches.  The examiner is advised further that the lack of in-service complaints of or treatment for migraine headaches is not persuasive evidence that they did not occur during active service.  The examiner finally is advised that the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his irritable bowel syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any gastrointestinal disability, to include irritable bowel syndrome or ulcerative colitis, currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that irritable bowel syndrome, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an undiagnosed illness initially experienced by the Veteran while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or aggravated (permanently worsened) his irritable bowel syndrome, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred irritable bowel syndrome during active service or, alternatively, an undiagnosed illness initially experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or aggravated (permanently worsened) his irritable bowel syndrome.  The examiner is advised further that the lack of in-service complaints of or treatment for irritable bowel syndrome is not persuasive evidence that it did not occur during active service.  The examiner finally is advised that the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected chronic fatigue syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should state whether the Veteran's service-connected chronic fatigue syndrome is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 6 weeks total duration per year.  The examiner also should state whether the Veteran's service-connected chronic fatigue syndrome is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

